Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 24 recites the limitation "the master AP" in lines 3, 4, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 10-15, 17, 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 10-15, 17, 22, 23, respectively, of U.S. Patent No. 11/146,311 (hereinafter ‘311). Although the claims at issue are not identical, they are not patentably distinct from each other because despite difference in wordings, it would have been within the knowledge of an ordinary skill in the art to have understood that claims 1 of ‘311 recite all claimed subject matter of that in claim 1 of the present application as follows.
Present application
‘311
Claim 1:
A method for wireless communication by a first access point (AP) associated with one or more first client stations, the method comprising: 

receiving, at the first AP, an announcement frame from a second AP associated with one or more second client stations, the announcement frame announcing a coordinated multi-user (MU) transmission involving at least the first AP and the second AP, 


wherein the announcement frame includes an indicator of a frequency resource unit (RU) allocated to the first AP for the coordinated MU transmission; and 





participating, by the first AP, in the coordinated MU transmission using the frequency RU indicated by the announcement frame while the second AP also participates in the coordinated MU transmission.
Claim 1:
A method for wireless communication by a first access point (AP) associated with one or more first client stations, the method comprising: 

1) generating, at the first AP, an announcement frame that announces a coordinated multi- user (MU) transmission involving multiple APs including the first AP and one or more second APs, each of the second APs associated with a respective one or more second client stations, 

2) wherein the announcement frame is generated to indicate respective one or more frequency resource units (RUs) allocated to the one or more second APs for the coordinated MU transmission; 

3) transmitting, by the first AP, the announcement frame to the one or more second APs to initiate the coordinated MU transmission; and 

4) participating, by the first AP, in the coordinated MU transmission while the one or more second APs also participate in the coordinated MU transmission.

Note:  Considering the second APs in ‘311 is equivalent to the first AP in the present application, the second APs receive the announcement frame transmitted by the first AP (limitation 3) of ‘311); both second AP and first AP of ‘311 participate in the coordinated MU transmission.
Claim 2:
The method of claim 1, wherein participating in the coordinated MU transmission comprises: transmitting, by the first AP, a first downlink (DL) transmission to at least one first client station among the one or more first client stations, while the second AP transmits a second DL transmission to at least one second client station among the one or more second client stations.
Claim 2:
The method of claim 1, wherein participating in the coordinated MU transmission comprises: transmitting, by the first AP, a first downlink (DL) transmission to at least one first client station among the one or more first client stations, while one second AP transmits a second DL transmission to at least one second client station among the one or more second client stations.
Note:  both first and second AP transmit DL to its associated clients.
Claim 3:
The method of claim 2, further comprising: determining, at the first AP, a first frequency RU based on the indicator, in the announcement frame, of the RU allocated to the first AP; wherein transmitting the first DL transmission comprises transmitting the first DL transmission in the first frequency RU while the second AP transmits the second DL Page 91 of 100PATENT APPLICATION Attorney Docket No.: MP13017C1 Customer No. 123859 transmission in a second frequency RU, wherein the second frequency RU does not overlap the first frequency RU in frequency.
Claim 3:
The method of claim 2, wherein: generating the announcement frame comprises generating the announcement frame to indicate the one second AP is allocated a first frequency RU; and transmitting the first DL transmission comprises transmitting the first DL transmission in a second frequency RU while the one second AP transmits the second DL transmission in the first RU, wherein the second RU does not overlap the first frequency RU in frequency.

Note: similarly, in ‘311, the second AP is allocated with a first frequency RU.
Claim 5:
The method of claim 2, further comprising: determining, at the first AP, a duration of a signal field based on an indicator, in the announcement frame, of a signal field duration for the coordinated MU transmission, the signal field to be included in a physical layer (PHY) header in the first DL transmission; and generating, at the first AP, the first DL transmission to include, in the PHY header of the first DL transmission, the signal field having the duration.
Claim 5:
The method of claim 2, wherein generating the announcement frame comprises: generating the announcement frame to include an indication of a duration of a signal field to be included in a physical layer (PHY) header of the second DL transmission; and generating, at the first AP, the first DL transmission to include a signal field in a PHY header of the first DL transmission, the signal field in the PHY header of the first DL transmission having the duration of the signal field in the PHY header of the second DL transmission.
Note: the second DL transmission is equivalent to the first DL transmission of the present application.
Claim 10:
The method of claim 1, further comprising, prior to receiving the announcement frame: generating, at the first AP, resource request information to request an RU for the coordinated MU transmission; and transmitting, by the first AP, the resource request information to the second AP.
Claim 10:
The method of claim 1, further comprising: receiving, at the first AP, resource request information from the one or more second APs; allocating, at the first AP, the one or more frequency RUs to the one or more second APs for the coordinated MU transmission based on the resource request information from the one or more second APs.
Similarly, the roles of the first and second APs are reversed.
Claim 11:
The method of claim 1, further comprising: after receiving the announcement frame, transmitting, by the first AP, a copy of the announcement frame.
Claim 11:
The method of claim 1, further comprising: after transmitting the announcement frame, receiving, at the first AP, one or more respective copies of the announcement frame from the one or more second APs; and simultaneously with receiving the one or more respective copies of the announcement frame, transmitting, by the first AP, a further copy of the announcement frame.
Note: receiving … from the one or more second APs is equivalent to transmitting by the first AP in the present application.
Claim 12:
The method of claim 11, further comprising: Page 94 of 100PATENT APPLICATION Attorney Docket No.: MP13017C1 Customer No. 123859 after transmitting the copy of the announcement frame, receiving, at the first AP, a trigger frame from the master AP in connection with the coordinated MU transmission; wherein participating in the coordinated MU transmission is responsive to the trigger frame.
Claim 12:
The method of claim 11, further comprising: after receiving the one or more respective copies of the announcement frame, transmitting, by the first AP, a trigger frame to the one or more second APs to further initiate the coordinated MU transmission.

Note: transmitting to the one of more second APs in ‘311 is equivalent to receiving at the first AP in the present application.
Claim 13:
A first access point (AP) associated with one or more first client stations, the first AP comprising: a wireless network interface device comprising one or more integrated circuit (IC) devices configured to: receive an announcement frame from a second AP associated with one or more second client stations, the announcement frame announcing a coordinated multi- user (MU) transmission involving at least the first AP and the second AP, wherein the announcement frame includes an indicator of a frequency resource unit (RU) allocated to the first AP for the coordinated MU transmission, and control the wireless network interface device to participate in the coordinated MU transmission using the frequency RU indicated by the announcement frame while the second AP also participates in the coordinated MU transmission.
Claim 13:
A first access point (AP) associated with one or more first client stations, the first AP comprising: a wireless network interface device comprising one or more integrated circuit (IC) devices configured to: generate an announcement frame that announces a coordinated multi-user (MU) transmission involving multiple APs including the first AP and one or more second APs, each of the second APs associated with a respective one or more second client stations, wherein the 5Application No. Not Yet AssignedDocket No.: MP13017-598287 Amendment dated March 23, 2020 First Preliminary Amendment announcement frame is generated to indicate respective one or more frequency resource units (RUs) allocated to the one or more second APs for the coordinated MU transmission, control the wireless network interface device to transmit the announcement frame to the one or more second APs to initiate the coordinated MU transmission, and control the wireless network interface device to participate in the coordinated MU transmission while the one or more second APs also participate in the coordinated MU transmission.
Note: similar analogy with that of claim 1 above, the roles of the second AP in ‘311 is equivalent to that of the first AP in the present application.
Claim 14:
The first AP of claim 13, wherein the one or more IC devices are further configured to control the wireless network interface device to participate in the coordinated MU transmission at least by: controlling the wireless network interface device to transmit a first downlink (DL) transmission to at least one first client station among the one or more first client stations, while the second AP transmits a second DL transmission to at least one second client station among the one or more second client stations.
Claim 14:
The first AP of claim 13, wherein the one or more IC devices are configured to control the wireless network interface device to participate in the coordinated MU transmission at least by: controlling the wireless network interface device to transmit a first downlink (DL) transmission to at least one first client station among the one or more first client stations, while one second AP transmits a second DL transmission to at least one second client station among the one or more second client stations.
Note: both first and second APs transmit DL to their associated clients.
Claim 15:
The first AP of claim 14, wherein the one or more IC devices are further configured to: determine a first frequency RU based on the indicator, in the announcement frame, of the RU allocated to the first AP; control the wireless network interface device to transmit the first DL transmission in the first frequency RU while the second AP transmits the second DL transmission in a second frequency RU, wherein the second frequency RU does not overlap the first frequency RU in frequency.
Claim 15:
The first AP of claim 14, wherein the one or more IC devices are configured to: generate the announcement frame to indicate the one second AP is allocated a first frequency RU; and control the wireless network interface device to transmit the first DL transmission in a second frequency RU while the one second AP transmits the second DL transmission in the first RU, wherein the second RU does not overlap the first frequency RU in frequency.

Note: similarly, in ‘311, the second AP is allocated with a first frequency RU.
Claim 17:
The first AP of claim 14, wherein the one or more IC devices are further configured to: Page 96 of 100PATENT APPLICATION Attorney Docket No.: MP13017C1 Customer No. 123859 determine a duration of a signal field based on an indicator, in the announcement frame, of a signal field duration for the coordinated MU transmission, the signal field to be included in a physical layer (PHY) header in the first DL transmission; and generate the first DL transmission to include, in the PHY header of the first DL transmission, the signal field having the duration.
Claim 17:
The first AP of claim 14, wherein the one or more IC devices are configured to: generate the announcement frame to include an indication of a duration of a signal field to be included in a physical layer (PHY) header of the second DL transmission; and generate the first DL transmission to include a signal field in a PHY header of the first DL transmission, the signal field in the PHY header of the first DL transmission having the duration of the signal field in the PHY header of the second DL transmission.
Note: the second DL transmission is equivalent to the first DL transmission of the present application.
Claim 22:
The first AP of claim 13, wherein the one or more IC devices are further configured to, prior to receiving the announcement frame: Page 98 of 100PATENT APPLICATION Attorney Docket No.: MP13017C1 Customer No. 123859 generate resource request information to request an RU for the coordinated MU transmission; and control the wireless network interface device to transmit the resource request information to the second AP.
Claim 22:
The first AP of claim 13, wherein the one or more IC devices are further configured to: receive resource request information from the one or more second APs;  8Application No. Not Yet AssignedDocket No.: MP13017-598287 Amendment dated March 23, 2020 First Preliminary Amendmentallocate the one or more frequency RUs to the one or more second APs for the coordinated MU transmission based on the resource request information from the one or more second APs.
Note:  Similarly, the roles of the first and second APs are reversed.
Claim 23:
The first AP of claim 13, wherein the one or more IC devices are further configured to: control the wireless network interface device to transmit a copy of the announcement frame after receiving the announcement frame.
Claim 23:
The first AP of claim 13, wherein the one or more IC devices are further configured to: after transmitting the announcement frame, receive one or more respective copies of the announcement frame from the one or more second APs; and control the wireless network interface device to transmit a further copy of the announcement frame simultaneously with receiving one or more respective copies of the announcement frame from the one or more second APs.
Note:  Similarly, the roles of the first and second APs are reversed.
Claim 24:
The first AP of claim 23, wherein the one or more IC devices are further configured to: after transmitting the copy of the announcement frame, receive a trigger frame from the master AP in connection with the coordinated MU transmission; and control the wireless network interface device to participate in the coordinated MU transmission responsive to receiving the trigger frame.
Claim 24:
The first AP of claim 23, wherein the one or more IC devices are further configured to: control the wireless network interface device to transmit a trigger frame to the one or more second APs to further initiate the coordinated MU transmission after receiving the one or more respective copies of the announcement frame.
Note: transmitting to the one of more second APs in ‘311 is equivalent to receiving at the first AP in the present application.


Allowable Subject Matter
Claims 4, 6-9, 16, 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baron et al. – US 20210051721
Zhou et al. – US 2021/0007113
Itagaki et al. – US 20190150163
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633